Title: To George Washington from John Sinclair, 15 August 1793
From: Sinclair, John
To: Washington, George



Sir
White-hall. London. 15th August. 1793.

I had the honour of receiving, your Excellency’s letter of the 15th March, only a few weeks ago. But at the same time delayed answering it, until it was in my power to inform you, of an

institution having commenced, namely a Board of Agriculture and internal improvement, which from the great mass of information it will accumulate, on subjects of general utility, will, I trust, be of equal use to Great Britain and America. I took the liberty of sending to your Excellency by Dr adair, the original plan of the Board, and I have now the pleasure of transmitting the first fruits of that important establishment. To wit.

1st. The plan of our Agricultural surveys, which are going on with such rapidity, in consequence of above 50 intelligent men having undertaken to execute them (in general gratuitously) that we shall be able to complete, the proposed survey of the whole Island in less than 6 months. The Board will then be enabled, to draw up a general report upon the subject, to be laid before Parliament, in consequence of which, I have no doubt, that some effectual measures will be taken, for the general improvement of the country, in the course of the ensuing session, either by removing discouragements where they exist, or by granting encouragements, where they are necessary.
2. The first rough outlines, of the agricultural state of Middlesex and of Huntingdonshire. They are certainly two of the smallest, and, in an agricultural point of view, two of the most backward counties in England, but these papers will sufficiently explain the nature of the plan we have adopted, which is, that of first procuring similar sketches, and afterwards submitting them to the consideration of every intelligent man in the district to which they respectively belong, previous to any publication. This is not only a proper mark of attention to the farmers and proprietors in these districts, which interests them more in the success of the measure, but thus we can hardly fail to obtain every fact, or even idea upon the subject, that can be of any material service in the cause.
3. Specimens of statistical reports to be circulated in England, and which I wish were reprinted and circulated in america. Your Excellency will see, in the preliminary address, that I have not neglected to avail myself, of your authority in favour of such an undertaking.

The success with which these measures are likely to be attended, will, I hope be some inducement, to procure a similar establishment, or a National Board of Agriculture, in america. We might then correspond together, and exert ourselves to bring

political society, and that best means of procuring the food of the people, by the cultivation of their own soil, to its greatest heighth of perfection.
I have had of late, several conversations with Mr Edwards, an American Gentleman, who seems to be very intelligent in matters of husbandry, and very well calculated to give, as well as to receive, information upon useful subjects. Having been accidentally led, to draw up my sentiments, respecting points mutually interesting to both Countries, in a letter to that Gentleman, I take the liberty of inclosing a copy of it, for your perusal, incase any thing should occur in it, that may be intitled to farther consideration.
I beg to conclude with my best acknowledgements to your Excellency, for the very satisfactory information you have procured me, respecting the sheep of America. The materials I have been collecting on that subject, are now almost complete. I hope therefore that it will soon be in my power to present your Excellency, and the Gentleman who took the trouble of drawing up answers to my circulated Queries, with copies of my intended publication, to be intitled, “a general history of the Sheep, with observations on the proper mode of managing them” &ca or something to that effect, for the work, has not as yet had even a beginning.
With my best wishes for your health and happiness, I have the honour to subscribe myself, with great regard & esteem, your Excellency’s very faithful and obedient humble Servant

John Sinclair


N.B. Since writing the above, I have this instant got a specimen of some Botany Bay seeds.
